 
 
I 
111th CONGRESS
1st Session
H. R. 1399 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2009 
Mr. McHugh introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To amend the Food Security Act of 1985 to support State and tribal government efforts to encourage owners and operators of privately held farm, ranch, and forest land containing maple trees to make their land available for access by the public for maple-tapping activities under programs administered by States and tribal governments. 
 
 
1.Short titleThis Act may be cited as the Maple Tapping Access Program Act. 
2.Support for maple-tapping access programsChapter 5 of subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3839bb et seq.) is amended by adding at the end the following new section: 
 
1240S.Support for maple-tapping access programs 
(a)Definition of maple tappingIn this section, the term maple-tapping means the collection of sap from any species of tree in the genus Acer for the purpose of boiling to produce food. 
(b)GrantsThe Secretary shall make grants to States and tribal governments to support State and tribal government efforts to encourage owners and operators of privately held farm, ranch, and forest land— 
(1)to initiate or expand maple-tapping activities; or 
(2)to voluntarily make the land available, including by lease or other means, for access by the public for maple-tapping activities under such programs. 
(c)ApplicationsIn submitting an application for a grant under this section, a State or tribal government shall include— 
(1)a description of the activities to be supported using the grant funds; 
(2)a description of the benefits that the State or tribal government intends to achieve as a result of the activities; and
(3)an estimate of the anticipated increase in maple-tapping activities and maple syrup production to occur as a result of the activities. 
(d)PriorityIn approving applications and awarding grants under this section, the Secretary shall give priority to States and tribal governments that propose— 
(1)to maximize participation by offering a program the terms of which are likely to meet with widespread acceptance among landowners; 
(2)to increase maple-tapping activities and maple syrup production; 
(3)to ensure that land enrolled under the State or tribal government program has an appropriate stock of trees suitable for maple-tapping activities; and 
(4)to use additional Federal, State, tribal government, or private resources in carrying out the program. 
(e)Relationship to other lawsNothing in this section preempts a State or tribal government law, including any State or tribal government liability law. 
(f)RegulationsThe Secretary shall promulgate such regulations as are necessary to carry out this section. 
(g)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $20,000,000 for each of fiscal years 2010 through 2014.. 
 
